        Case 13-07031 Document 345 Filed in TXSB on 02/14/20 Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 IN RE JOSE SR. TREVINO, ET AL.                  §                        CASE NO. 10-70594
                                                 §
                    Debtors,                     §                              CHAPTER 13
 ____________________________________            §
 TERESA TREVINO, ET AL,                          §
                                                 §                        CASE NO. 13-07031
                        Plaintiffs,              §
                                                 §
 v.                                              §             ADVERSARY PROCEEDING
                                                 §
 HSBC MORTGAGE SERVICES, INC.                    §
 ET AL,                                          §
                                                 §               Judge Eduardo V. Rodriguez
                        Defendants.              §
                                                 §


                NOTICE OF APPEAL AND STATEMENT OF ELECTION

       PLEASE TAKE NOTICE that Defendants U.S. Bank Trust, N.A., as Trustee for LSF8

Master Participation Trust (“USBT”) and Caliber Home Loans, Inc. (“Caliber”) (collectively,

“Defendants”), by and through the undersigned counsel and pursuant to 28 U.S.C. § 158(a)(1)

and Federal Rules of Bankruptcy Procedure 8001-8003, hereby appeal the Judgment [Dkt. No.

342] entered in the above-captioned adversary proceeding on January 31, 2020 (the “Judgment”)

and all adverse orders, rulings (evidentiary or otherwise), decrees, opinions, and judgments

leading up to, merged into, or included within the Judgment. Attached to this notice is a copy of

the Judgment.

       The identity of the appellants and the other party to this appeal and the names, address,

and phone numbers of their respective attorneys, as well as the subject of the appeal as required

by Official Form 417A are as follows:

                            Notice of Appeal and Statement of Election                      Page 1
     Case 13-07031 Document 345 Filed in TXSB on 02/14/20 Page 2 of 4




1.     APPELLANTS:

       U.S. Bank Trust, N.A., as Trustee for LSF8 Master Participation Trust
       (“USBT”)
       Creditor and Adversary-Proceeding Defendant

        Represented by:                           Justin Opitz
                                                  JOpitz@mcguirewoods.com
                                                  Elizabeth J. Chandler
                                                  EChandler@mcguirewoods.com
                                                  MCGUIREWOODS LLP
                                                  2000 McKinney Avenue, Suite 1400
                                                  Dallas, Texas 75201
                                                  (214) 932-6400 tel.

       Caliber Home Loans, Inc.
       Creditor and Adversary-Proceeding Defendant

        Represented by:                           Justin Opitz
                                                  JOpitz@mcguirewoods.com
                                                  Elizabeth J. Chandler
                                                  EChandler@mcguirewoods.com
                                                  MCGUIREWOODS LLP
                                                  2000 McKinney Avenue, Suite 1400
                                                  Dallas, Texas 75201
                                                  (214) 932-6400 tel.

2.     OTHER PARTIES TO THE APPEAL (APPELLEES):

       Jose Sr. Trevino
       Chapter 13 Debtor and Adversary-Proceeding Plaintiff

       Represented by:                            Karen L. Kellett
                                                  kkellett@kblawtx.com
                                                  Theodore O. Bartholow, III (“Thad”)
                                                  Thad@kblawtx.com
                                                  Caitlyn Nicole Wells
                                                  caitlyn@kblawtx.com
                                                  KELLETT & BARTHOLOW PLLC
                                                  11300 N. Central Expy., Ste. 301
                                                  Dallas, Texas 75243
                                                  (214) 696-9000 tel.




                          Notice of Appeal and Statement of Election                    Page 2
     Case 13-07031 Document 345 Filed in TXSB on 02/14/20 Page 3 of 4




                                                 Catherine Stone Curtis
                                                 ccurtis@pulmanlaw.com
                                                 PULMAN, CAPPUCCIO & PULLEN, LLP
                                                 P.O. Box 720788
                                                 McAllen, TX 78504-0788
                                                 (956) 467-1900 tel.


       Teresa Trevino
       Chapter 13 Debtor and Adversary-Proceeding Plaintiff

       Represented by:                           Karen L. Kellett
                                                 kkellett@kblawtx.com
                                                 Theodore O. Bartholow, III (“Thad”)
                                                 Thad@kblawtx.com
                                                 Caitlyn Nicole Wells
                                                 caitlyn@kblawtx.com
                                                 KELLETT & BARTHOLOW PLLC
                                                 11300 N. Central Expy., Ste. 301
                                                 Dallas, Texas 75243
                                                 (214) 696-9000 tel.

                                                 Catherine Stone Curtis
                                                 ccurtis@pulmanlaw.com
                                                 PULMAN, CAPPUCCIO & PULLEN, LLP
                                                 P.O. Box 720788
                                                 McAllen, TX 78504-0788
                                                 (956) 467-1900 tel.


3.     THE SUBJECT OF THIS APPEAL:

       The Judgment [Dkt. No. 342] entered in the above-captioned adversary proceeding on
       January 31, 2020 (the “Judgment”) and all adverse orders, rulings (evidentiary or
       otherwise), decrees, opinions, and judgments leading up to, merged into, or included
       within the Judgment.




                                 Signature page follows.




                         Notice of Appeal and Statement of Election                    Page 3
        Case 13-07031 Document 345 Filed in TXSB on 02/14/20 Page 4 of 4




Dated: February 14, 2020                            Respectfully submitted,


                                                    /s/ Melissa S. Hayward
                                                    Melissa S. Hayward
                                                      State Bar No. 24044908
                                                      MHayward@HaywardFirm.com
                                                    HAYWARD & ASSOCIATES PLLC
                                                    10501 N. Central Expy., Ste. 106
                                                    Dallas, Texas 75231
                                                    (972) 755-7100 tel.
                                                    (972) 755-7110 fax

                                                    ATTORNEYS FOR U.S. BANK, N.A.
                                                    AND CALIBER HOME LOANS, INC.




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, a true and correct copy of the foregoing was
served via ECF on the parties’ attorneys of record.




                                                    /s/ Melissa S. Hayward
                                                    Melissa S. Hayward




                            Notice of Appeal and Statement of Election                     Page 4
